          Case 1:19-cv-08076-RA-BCM Document 118 Filed 08/31/20 Page 1 of 1

                                   O'Hare Parnagian llp
                                    20 Vesey Street, Suite 300
                                        New York, NY 10007
                                            (212) 425-1401
                                          Fax: (212) 425-1421
                                          www.ohareparnagian.com
                                                                                           8/31/20
      Westchester Office
700 White Plains Road, Suite 255
     Scarsdale, NY 10583
       (914) 725-3632
     Fax: (914) 725-3639
                                              August 28, 2020
 Via ECF
 The Honorable Barbara Moses
 U.S. Magistrate Judge
 Daniel Patrick Moynihan Courthouse
 500 Pearl St., Room 740
 New York, NY 10007-1312

        Re:     EFCG, Inc. v. AEC Advisors, LLC et al., No. 19-CV-8076 (RA)(BCM)

 Dear Judge Moses:

        We represent plaintiff EFCG, Inc. (“Plaintiff” or “EFCG”) in the above-referenced action.

         We write pursuant to rule 3 of Your Honor’s Individual Rules of Practice (“Rule 3”) to request
 the Court’s permission to file under seal EFCG’s letter-motion (the “Letter”) requesting pre-motion
 conference and the exhibit thereto. The letter and exhibit contain confidential and private information
 as further described in the Letter.

         Pursuant to Rule 3, EFCG contemporaneously filed under seal the documents as to which
 sealing is requested.

                                              Very truly yours,

                                              /s/ Robert A. O’Hare Jr.
                                              Robert A. O’Hare Jr.


Application DENIED without prejudice to refiling in compliance with Moses Ind. Prac. § 3 ("The letter-
motion [to seal] . . . must explain the particular reasons for seeking to file that information under
seal[.]"). Plaintiff should also explain why the underlying document (Dkt. No. 117) cannot be redacted
rather than sealed entirely. Dkt. No. 117 may remain under seal pending the prompt refiling of
plaintiff's sealing motion. SO ORDERED.

______________________
Barbara Moses, U.S.M.J.
August 31, 2020
